DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 05/31/2022 is acknowledged. Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: paragraph [0094], describing Fig. 5, refers to a laser amplifier and source 112, which should read 512, and a relay 52C, which should read 528C.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 6, the limitation “heat from the coolant fluid is processed by a rejected energy handling unit” is interpreted to require a rejected energy handling unit configured to process heat from the coolant fluid. The specification provides corresponding structure for the rejected energy handling unit in [0076] and [0094], including passive or active cooling elements that remove heat from the laser source and amplifier(s) and a laser patterning unit. Paragraph [0044] describes laser light being absorbed by the recirculating fluid with waste heat due to absorption being ultimately transferred to attached chiller or cooler systems.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “pebble shaped material” in claim 13 renders the claim indefinite. The scope of “pebble shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While a pebble is generally understood as a somewhat rounded or smooth stone, the intended meaning of pebble-shaped is not clear since the shape of pebbles can vary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al., US 9525262, cited in Applicants’ IDS, in view of Koester, US 3421096.

Stuart discloses a method of manufacturing using a laser for high power applications, including the use of a laser amplifier configuration and light filters (Abstract; Col. 3, lines 50-57). Stuart uses a scalable transverse face-pumped slab laser and amplifier design (Abstract; Col. 2, lines 16-18). Stuart describes a laser device comprising: a slab crystal, a light source, a cavity filter material, and a coolant circulation system, wherein the slab crystal is adapted to emit an amplified laser beam from an end of the slab crystal (Col. 3, lines 8-43). The general configuration of the laser device taught by Stuart includes the slab crystal 1, light source, such as pump lamps 2, a housing 3 allowing for liquid cooling through slots 4, and cavity filter slabs 5 on the sides of the laser slab crystal (Col. 5, lines 41-67; Figs. 1-3): 

    PNG
    media_image1.png
    238
    367
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    201
    377
    media_image2.png
    Greyscale

An embodiment described for scaling to higher power levels includes a row of lamps 22 (pumping light source), gain crystal 21, and cavity filter slab 25 between the light source 22 and the gain material 21 (Col. 9, lines 37-49; Fig. 11). Gaps between the amplifier slab 21 and the cavity filter 25 allow for the passage of cooling water (Col. 9, lines 61-64). The arrangement can be incorporated into a laser amplifier chain (Col. 9, lines 50-52; Figs. 12-13). Manufacturing applications described by Stuart include additive manufacturing (Col. 11, lines 38-42), and Stuart describes ultimately directing the amplified laser beam to a process chamber (Col. 15, lines 19-23).

    PNG
    media_image3.png
    272
    340
    media_image3.png
    Greyscale

Regarding claim 1, Stuart discloses a manufacturing method, comprising: generating light at a first wavelength or range of wavelengths (providing light from pump light source, Col. 3, lines 9-10); optically pumping a laser amplifier having a gain medium (amplifier slab) that amplifies light at a second wavelength or range of wavelengths (laser beam) in response to receiving the generated light (pumping light source provides light to amplifier slab crystal which amplifies laser beam, Col. 3, lines 35-43); cooling the gain medium with a coolant fluid (Col. 5, lines 64-67; Col. 9, lines 61-64); directing the generated and amplified laser light toward an article processing unit (directing to a process chamber, Col. 15, lines 19-23, Fig. 14).
Stuart teaches that the light generated at the first wavelength or range of wavelengths is generated by pump lamps and does not disclose that the light generated at the first wavelength or range of wavelengths is laser light.
However, the use of diode laser pump sources for the same purpose as the lamps disclosed by Stuart was known in the art, as evidenced by Stuart (Col. 1, lines 44-47; Col. 5, lines 12-20). While Stuart teaches that lamps may be preferable in that they are less expensive to implement than diode laser pumps for the same amount of output power, one of ordinary skill in the art could have substituted a laser source, such as the known diode laser pump source, with a reasonable expectation of success in providing a suitable light pump source. Stuart teaches that diode laser pump sources have been used previously to increase architectural simplicity, by producing only a particular frequency of photonic energy that is highly absorbed by certain gain mediums (Col. 1, lines 44-52). One of ordinary skill in the art could have been more motivated by providing a specific frequency of light energy at the pump source, for example depending on the gain medium, than by using less expensive components. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Stuart so that laser light is generated at the first wavelength or range of wavelengths. Using laser light instead of light from lamps would have been a simple substitution of one known form of light energy for another with predictable results of providing a pump source for the gain medium. 
Stuart teaches that the coolant is a liquid such as water but does not disclose the coolant fluid is able to absorb the second wavelength or range of wavelengths.
In the same field of endeavor, Koester describes providing laser amplification by optical pumping (Abstract). Koester teaches using as a coolant a light-absorbing liquid which absorbs light at the emission wavelength of the laser element while still having good light transmitting properties for optical energy at the pumping wavelength bands needed for energizing the laser element (Col. 2, line 70 – Col. 3, line 9; Col. 3, lines 7-9; Col. 7, lines 58-67). In this way, the liquid can serve as both an absorbing cladding about the laser element and as a coolant (Col. 7, line 73 – Col. 8, line 2). Koester teaches the liquid containing a salt of samarium, among other possible options (Col. 7, lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Stuart using water as a cooling liquid to use a light absorbing liquid, such as the liquid containing a salt, which absorbs at the second wavelength or range of wavelengths, so that the coolant fluid could additionally serve as an absorbing cladding around the laser, as taught by Koester.

Regarding claim 2, Stuart in view of Koester teaches the limitations of claim 1, and Stuart discloses the gain medium is a slab amplifier (amplifier slab).

Regarding claim 4, Stuart in view of Koester teaches the limitations of claim 1, and the combination teaches the coolant fluid comprises an aqueous salt solution (Koester – Col. 7, lines 61-62).

Regarding claim 5, Stuart in view of Koester teaches the limitations of claim 1. The combination teaches the coolant fluid comprises an aqueous salt solution, and Koester further teaches the liquid containing a salt of samarium as useful for the light-absorbing liquid (Col. 7, lines 61-62). For the cooling fluid comprising an aqueous salt solution of Stuart in view of Koester, it would have been obvious to one of ordinary skill in the art to choose a salt of samarium from the known options suggested by Koester with a reasonable expectation of success in providing the desired properties of the cooling liquid. The references do not specifically disclose at least one of samarium chloride, samarium nitrate, or samarium sulfate.
However, since chloride, nitrate, and sulfate are common salt-forming anions, the claimed salts would have been obvious to one of ordinary skill in the art in view of Koester. The selection of a known material based on its suitability for its intended use has been shown obvious. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would have been obvious to one of ordinary skill in the art to modify the coolant fluid comprising an aqueous salt solution of Stuart in view of Koester to specify the solution comprises at least one of samarium chloride, samarium nitrate, or samarium sulfate, because Koester teaches samarium salts are useful in the light-absorbing cooling liquid.

Regarding claim 11, Stuart discloses a manufacturing method using a laser amplifier (Abstract), comprising: providing a light pump source for the laser amplifier that can generate light at a first wavelength or range of wavelengths (providing light from pump light source, Col. 3, lines 9-10); optically pumping the laser amplifier using a gain medium (amplifier slab) that amplifies light at a second wavelength or range of wavelengths (laser beam) in response to receiving generated light from the light pump source (pumping light source provides light to amplifier slab crystal which amplifies laser beam, Col. 3, lines 35-43); providing a housing (housing) to at least partially surround the gain medium and hold a solid matrix (cavity filter); cooling the laser amplifier with a coolant fluid (Col. 5, lines 64-67; Col. 9, lines 61-64); and directing the generated and amplified laser light toward an article processing unit (directing to a process chamber, Col. 15, lines 19-23, Fig. 14).
Stuart discloses the use of a solid matrix as a light filter inside the housing but does not explicitly disclose the cavity filter is able to absorb the second wavelength or range of wavelengths associated with the laser.
In the same field of endeavor, Koester describes providing laser amplification by optical pumping (Abstract). Koester teaches using a light-transmitting (solid) cladding material which is transparent to pumping optical energy and provides light absorption at the emission wavelength of the laser (Col. 2, lines 52-70; Col. 4, lines 3-19). In doing so, reflected portions of light may be beneficially absorbed by the cladding (Col. 4, lines 54-62). 
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart to specify that the solid matrix is able to absorb the second wavelength or range of wavelengths associated with the laser to ensure that the solid matrix is capable of absorbing reflected portions of the amplified signal, as taught by Koester.

Regarding claim 12, Stuart in view of Koester teaches the limitations of claim 11. Stuart further discloses the solid matrix defines a lattice structure (block crystal structure) doped with samarium (Col. 7, lines 35-38).

Regarding claim 13, Stuart in view of Koester teaches the limitations of claim 11. Stuart further discloses the solid matrix comprises a lattice structure (block crystal structure) doped with samarium (Col. 7, lines 35-38).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of Koester as applied to claim 1 above, and further in view of Bishop et al., US 9160136, cited in Applicants’ IDS.

Regarding claim 3, Stuart in view of Koester teaches the limitations of claim 1. Stuart evidences that Nd:YAG (Col. 1, line 26 – Col. 2, line 3) was a known gain material but does not disclose the rod form. Stuart in view of Koester of claim 1 does not disclose the gain medium is at least one of a Nd:YAG rod and a Nd:YLF rod.
However, Koester teaches using a rod form (Col. 3, lines 61-62) of Nd-doped laser glass (Col. 3, line 74 – Col. 4, line 2). Since Koester describes using the rod form of a similar material in laser amplification, one of ordinary skill in the art would have found it obvious to use a rod form of the known Nd:YAG material as the gain medium in the method of manufacturing of Stuart in view of Koester of claim 1. Stuart teaches that pumping energy from diode laser sources can be highly absorbed by doped YAG, and Koester shows the rod form of gain material was known.
As further evidence that a Nd:YAG rod gain medium was known in similar configurations, Bishop describes that rods constructed of a gain medium such as Nd:YAG obtain high energy and average power without risking bulk material or coating damage (Col. 7, lines 57-67). Bishop teaches that rods can be constructed of various sizes to obtain the optimum gain increase and minimize damage through high power generation at low frequency (Col. 7, lines 57-62). Slab and rod forms are generally known in the art as equivalent alternatives for the gain material, as evidenced by the instant specification ([0049]).
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart in view of Koester so that the gain medium is a Nd:YAG rod because the claimed gain medium was known in the art for use in similar laser amplification processes and has the beneficial characteristics of obtaining high energy without risk of damage, as taught by Bishop.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of Koester as applied to claim 1 above, and further in view of DeMuth et al., US 20170120537, cited in Applicants’ IDS.

Regarding claim 6, Stuart in view of Koester teaches the limitations of claim 1. The references do not disclose heat from the coolant fluid is processed by a rejected energy handling unit.
In the same field of manufacturing using lasers, DeMuth teaches using a rejected energy handling unit to disperse, redirect, or utilize excess energy ([0061]). The rejected energy handling unit can include passive or active cooling elements that remove heat from an energy patterning unit ([0061]). DeMuth further describes that a rejected energy handling unit can include a heat/cool thermal management system ([0076]).
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart in view of Koester to include that heat from the coolant fluid is processed by a rejected energy handling unit in order to provide the capability of cooling and reusing warmed coolant fluid and maintaining the cooling efficiency of the fluid. DeMuth teaches that a rejected energy handling unit including passive or active cooling elements that remove heat is useful for thermal management in a similar configuration. 

Regarding claim 7, Stuart in view of Koester teaches the limitations of claim 1. The references do not disclose directed amplified laser light is patterned as a two-dimensional image.
In the same field of manufacturing using lasers, DeMuth teaches using an energy patterning unit which receives an energy beam, such as a laser beam, and transfers a two-dimensional pattern to the beam; the patterned beam can then be focused as an image to a desired location on a build platform ([0049], [0051], [0066]-[0068]).
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart in view of Koester to include that directed amplified laser light is patterned as a two-dimensional image in order to provide the capability of directing the image to a build platform for manufacturing a structure having a desired shape and properties, as taught by DeMuth.

Regarding claim 8, Stuart in view of Koester teaches the limitations of claim 1. The references do not disclose directed amplified laser light is patterned using a light valve.
In the same field of manufacturing using lasers, DeMuth teaches using an energy patterning unit which receives an energy beam, such as a laser beam, and transfers a two-dimensional pattern to the beam; the patterned beam can then be focused as an image to a desired location on a build platform ([0049]-[0051], [0066]-[0068]). DeMuth describes that the energy patterning unit includes a light valve providing a two-dimensional pattern ([0050], [0060]).
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart in view of Koester to include that directed amplified laser light is patterned using a light valve in order to provide the capability of directing the image to a build platform for manufacturing a structure having a desired shape and properties, as taught by DeMuth.

Regarding claim 9, Stuart in view of Koester teaches the limitations of claim 1. Stuart discloses applying their invention to additive manufacturing and directing the amplified laser light to a process chamber, but Stuart does not explicitly disclose the article processing unit comprises an additive manufacturing build chamber.
In the same field of manufacturing using lasers, DeMuth teaches laser light is directed toward an article processing unit which comprises an additive manufacturing build chamber (Fig. 1A, [0051]).
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart in view of Koester so that the article processing unit comprises an additive manufacturing build chamber in order to use the laser light for additive manufacturing, as taught by DeMuth.

Regarding claim 10, Stuart in view of Koester teaches the limitations of claim 1. Stuart discloses applying their invention to additive manufacturing and directing the amplified laser light to a process chamber, but Stuart does not explicitly disclose the article processing unit comprises an additive manufacturing build chamber that holds at least one of a metal, ceramic, plastic, glass metallic hybrid, ceramic hybrid, plastic hybrid, or glass hybrid material that can receive directed amplified laser light.
In the same field of manufacturing using lasers, DeMuth teaches laser light is directed toward an article processing unit which comprises an additive manufacturing build chamber (Fig. 1A, [0051]). DeMuth describes that the build chamber holds material including metal, ceramic, glass, polymeric powders, or other melt-able material capable of undergoing a thermally induced phase change from a solid to liquid and back again, or combinations thereof ([0063]).
It would have been obvious to one of ordinary skill in the art to modify the method of Stuart in view of Koester so that the article processing unit comprises an additive manufacturing build chamber that holds at least one of a metal, ceramic, plastic, glass metallic hybrid, ceramic hybrid, plastic hybrid, or glass hybrid material that can receive directed amplified laser light, in order to perform additive manufacturing. DeMuth teaches the materials are useful in an additive manufacturing process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 and 19-20 of copending Application No. 17/225971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 12 of the reference application recites a method of operating a laser system, comprising: providing a light pump source that can generate light at a first wavelength of range of wavelengths (corresponding to the first step recited in instant claims 1 and 11); providing an optically pumped laser amplifier having a gain medium that amplifies light at a second wavelength or range of wavelengths in response to receiving generated light from the light pump source (corresponding to the second step recited in instant claims 1 and 11); and circulating a cooling fluid in a housing that at least partially surrounds the gain medium, with the coolant fluid selected to absorb the second wavelength or range of wavelengths (corresponding to the third step recited in instant claim 1 and the third and fourth steps of instant claim 11). 
Instant claim 1 does not recite a housing, but it would have been obvious to recite a housing in order to contain the recited components, including the gain medium and coolant fluid. Instant claim 11 does not recite the cooling fluid is selected to absorb the second wavelength or range of wavelengths, however doing so would have been obvious in view of Koester, as described in the prior art rejection of claim 1. The instant claims recite a manufacturing method, while reference claim 12 recites a method of operating a laser system, however application of the method to manufacturing would have been obvious to one of ordinary skill in the art in order to use the operating method to create objects.
Claim 13 of the reference application recites the gain medium is a rod or slab amplifier (corresponding to instant claim 2).
Claim 14 of the reference application recites the coolant fluid comprises an aqueous salt solution (corresponding to instant claim 4).
Claim 15 of the reference application recites the coolant fluid comprises an aqueous salt solution with at least one of samarium chloride, samarium nitrate, samarium sulfate, copper nitrate, copper sulfate, or copper chloride (corresponding to instant claim 5).
Claim 19 of the reference application recites a method of operating a laser system, comprising: providing a light pump source that can generate light at a first wavelength or range of wavelengths; providing an optically pumped laser amplifier having a gain medium that amplifies light at a second wavelength or range of wavelengths in response to receiving generated light from the light pump source; and circulating a cooling fluid in a housing that holds a solid matrix and at least partially surrounds the gain medium, with the coolant fluid selected to absorb the second wavelength or range of wavelengths. 
Claim 19 corresponds to instant claims 1 and 11 as described above for reference claim 12. Instant claim 1 does not recite a housing, but it would have been obvious to recite a housing in order to contain the recited components, including the gain medium and coolant fluid. Instant claim 1 does not recite the solid matrix but the solid matrix is taught by Stuart as useful for light filtering. Instant claim 11 does not recite the cooling fluid is selected to absorb the second wavelength or range of wavelengths, however doing so would have been obvious in view of Koester, as described in the prior art rejection of claim 1. The instant claims recite a manufacturing method, while reference claim 19 recites a method of operating a laser system, however application of the method to manufacturing would have been obvious to one of ordinary skill in the art in order to use the method to create objects.
Claim 20 (directed to a laser amplifier but dependent on claim 19 – the preamble of the claim is assumed to include a typographical error which should recite “the method of operating a laser system of claim 19”) of the reference application recites the solid matrix defines at least one of a lattice structure doped with samarium or copper or a bed of pebble shaped material doped with samarium or copper (corresponding to instant claims 12-13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 110581435 A, Xiao et al., teach a laser amplifier using a Nd:YAG rod and samarium-doped water flow tube for absorbing spontaneous emission light.
US 20050201442 A1, Luo et al., teach solid state lasers, described as useful in materials processing, optically pumped by LED arrays and use of an index-matched coolant for cooling the laser medium. The laser gain medium is a rod and may be chosen from material including Nd:YAG. Luo teach salt solutions as a circulating index-matched coolant to suppress parasitic oscillation due to high absorption.
US 20070002921 A1, Perry et al., regarding description of the state of the art, advantages of laser diodes as a pump source, Nd:YAG gain medium pumped by laser diodes and cooled by a coolant fluid flow, and known gain medium as alternately rods or slabs (e.g., Fig. 2, [0007]-[0009], [0029]).
US 5093551 A, Bishop, teaches using laser amplifiers in metal cutting applications, where the laser amplifier includes an optically pumped Nd:YAG rod and samarium-coated flow tubes. Liquid coolant is admitted and exhausted through the system.
US 20060114961 A1, Manni, teaches laser amplification and minimization of amplified spontaneous emission, where a solid state laser amplifier is pumped by laser diodes, which are described as more efficient, compact, reliable, and higher quality than comparable lamps. The laser amplifier includes a slab of Nd:YAG or Nd:YLF and is cooled by cooling surfaces or water.
US 20030160034 A1, Filgas et al., describes samarium as absorbing at 1064 nm, transparent at 808 nm, and Sm:YAG as an ideal material for side cladding and for ASE/parasitic suppression in laser designs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754